As I understand the information the state attempted to charge respondent with perjury in connection with what he testified in district court he had said before the grand jury, not in connection with *Page 107 
what he testified in district court actually took place between himself and Abendroth at Blackfoot. If this analysis is not correct then the indictment is defective for other cogent and apparent reasons.
Considering the above analysis to be correct, I therefore concur with both Ailshie, C.J., and Budge, J.